ACCEPTED
                                                                                        03-15-00247-CR
                                                                                                7215720
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   10/2/2015 5:04:23 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               NO. 03-15-00247-CR

KAYLA JEAN LARDIERI                       §          IN THE THIRD FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
V.                                        §          DISTRICT 10/2/2015
                                                               COURT5:04:23
                                                                          OF PM
                                                                JEFFREY D. KYLE
THE STATE OF TEXAS                        §          APPEALS OF TEXAS Clerk




 STATE’S UNOPPOSED THIRD MOTION TO EXTEND TIME TO FILE
                         BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 14 days to file Appellee’s brief, and

for good cause would show the following:

                                          I.

      Appellant was convicted by a jury of Attempt to Commit Capital Murder,

Aggravated Kidnapping, Aggravated Robbery, and Tampering with Physical

Evidence. Her punishment was assessed by the trial court at 30 years for the

Attempted Capital Murder, Aggravated Kidnapping and Aggravated Robbery

offenses, for which there was a deadly weapon finding. She received 10 years for

the Tampering offense. The sentences were to be served concurrently. Appellant

was also assessed court costs. Appellant’s brief was filed on July 2, 2015. The

State’s brief is currently due on October 2, 2015.




                                          1
                                          II.

      I was the attorney for the State at trial, and I am handling the State’s brief on

appeal. From the 8th to the 15th of September I tried a sexual assault of a child case

in CR2011-575. I had another trial involving the sexual assault of a child from

September 14th to the 23rd. I subsequently joined the rest of my office in Corpus

Christi for a CLE conference on the 24th and 25th of September. Additionally, I

have had to manage my regular docket. I have completed some of the work on the

State’s response. However, because of the foregoing, I have not yet been able to

finish it and respectfully request an extension of 14 days to file the State’s brief in

the instant cause. This is the third extension sought by Appellee. Appellant does

not oppose the instant motion.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 14 days, until October 16, 2015, so that an

adequate response may be made to Appellant’s brief.            This extension is not

requested for purposes of delay but so that justice may be done.

                                        Respectfully submitted,

                                        /s/ Chari L. Kelly
                                        Chari L. Kelly - SBN: 24057939
                                        kellyc@co.comal.tx.us
                                        Comal Criminal District Attorney’s Office
                                        150 N. Seguin Avenue, Suite 307
                                        New Braunfels, Texas 78130

                                          2
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008

                          CERTIFICATE OF SERVICE

      I, Chari L. Kelly, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Unopposed

Third Motion to Extend Time to File Brief has been delivered to Appellant

KAYLA JEAN LARDIERI’s attorney in this matter:

      Paul A. Finley
      pfinley@reaganburrus.com
      Reagan Burrus, PLLC
      401 Main Plaza, Suite 200
      New Braunfels, TX 78130
      Counsel for Appellant on Appeal

by electronically sending it to the above-listed email address through
efile.txcourts.gov, this 2nd day of October, 2015.


                                              /s/ Chari L. Kelly
                                              Chari L. Kelly

                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred or made reasonable attempts to confer with all

other parties about the merits of this motion and whether the parties oppose the

motion. Mr. Paul Finley, Attorney for Appellant KAYLA JEAN LARDIERI, was

not opposed to the instant motion.


                                              /s/ Chari L. Kelly
                                              Chari L. Kelly

                                          3